In the United States Court of Federal Claims
                               OFFICE OF SPECIAL MASTERS
                                          No. 14-530V
                                  (Filed: November 12, 2014)

* * * * * * * * * * * * * *                *
LESLIE HORNICK,                            *              UNPUBLISHED
                                           *
             Petitioner,                   *              Special Master Hamilton-Fieldman
                                           *
v.                                         *
                                           *              Decision on Attorneys’ Fees and
SECRETARY OF HEALTH                        *              Costs; Reasonable Amount
AND HUMAN SERVICES,                        *              Requested to Which Respondent
                                           *              Does Not Object.
             Respondent.                   *
                                           *
* * * * * * * * * * * * * * *
Maximillian Muller, Muller Brazil, LLP, Philadelphia, PA, for Petitioner.
Alexis Babcock, United States Department of Justice, Washington, D.C., for Respondent.

                                            DECISION 1

        On June 20, 2014, Leslie Hornick (“Petitioner”) filed a petition for compensation under
the National Vaccine Injury Compensation Program (“the Program”). 2 Petitioner alleged that an
influenza (“flu”) vaccination she received on October 10, 2013 caused her to suffer from a
shoulder injury related to vaccine administration (“SIRVA”). On October 29, 2014, the
undersigned issued a ruling in favor of entitlement, and on November 5, 2014, the undersigned
issued a decision awarding damages.

       On November 12, 2014, the parties filed a Stipulation of Facts Regarding Final

1
  Because this decision contains a reasoned explanation for the undersigned’s action in this case,
the undersigned intends to post this ruling on the website of the United States Court of Federal
Claims, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116
Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501 note (2006)). As provided by
Vaccine Rule 18(b), each party has 14 days within which to request redaction “of any
information furnished by that party: (1) that is a trade secret or commercial or financial in
substance and is privileged or confidential; or (2) that includes medical files or similar files, the
disclosure of which would constitute a clearly unwarranted invasion of privacy.” Vaccine Rule
18(b).
2
 The Program comprises Part 2 of the National Childhood Vaccine Injury Act of 1986, 42
U.S.C. §§ 300aa-10 et seq. (hereinafter “Vaccine Act” or “the Act”). Hereafter, individual
section references will be to 42 U.S.C. § 300aa of the Act.
Attorneys’ Fees and Costs. In the stipulation, the parties stipulate to an award of Attorneys’ Fees
and Costs in the amount of $13,800.00. In compliance with General Order #9, Petitioner’s
counsel represents that Petitioner has incurred no out-of-pocket expenses in pursuit of her claim.

        The undersigned finds that this petition was brought in good faith and that there existed a
reasonable basis for the claim. Therefore, an award for fees and costs is appropriate, pursuant to
42 U.S.C. § 300aa-15(b) and (e)(1). Further, the proposed amount seems reasonable and
appropriate. Accordingly, the undersigned hereby awards the amount of $13,800.00, in the
form of a check made payable jointly to Petitioner and Petitioner’s counsel, Maximillian
Muller, of the law firm Muller Brazil, LLP.

         In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court SHALL ENTER JUDGMENT in accordance with the terms of the parties’
stipulation. 3

       IT IS SO ORDERED.

                                             s/ Lisa Hamilton-Fieldman
                                             Lisa Hamilton-Fieldman
                                             Special Master




       3
          Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint
filing of notice renouncing the right to seek review.

                                                 2